[Cite as Disciplinary Counsel v. Bunstine, 123 Ohio St. 3d 298, 2009-Ohio-5286.]




                        DISCIPLINARY COUNSEL v. BUNSTINE.
                      [Cite as Disciplinary Counsel v. Bunstine,
                        123 Ohio St. 3d 298, 2009-Ohio-5286.]
Alleged attorney misconduct — No misconduct found — Cause dismissed.
  (No. 2009-0693 — Submitted August 11, 2009 — Decided October 13, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-041.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Edward R. Bunstine of Chillicothe, Ohio, Attorney
Registration No. 0030127, was admitted to the practice of law in Ohio in 1981.
The Board of Commissioners on Grievances and Discipline recommends that we
suspend respondent from the practice of law for six months, staying the entire
suspension on the condition of no further misconduct.                        The board’s
recommendation is based on findings that respondent, while serving as a part-time
prosecutor, failed to timely recuse himself from a criminal matter involving the
son of a couple who were friends of his wife.                The board concluded that
respondent had violated ethical standards by engaging in conduct prejudicial to
the administration of justice. However, given the unique circumstances at issue,
we find no professional misconduct.
        {¶ 2} In June 2008, relator, Disciplinary Counsel, filed a complaint that
alleged violations of professional misconduct stemming from a criminal matter
that respondent was involved with as a prosecutor for the city of Chillicothe. He
was charged with violations of DR 5-101(A)(1) (except with the consent of the
client after full disclosure, a lawyer shall not accept employment if the exercise of
professional judgment on behalf of the client will be or reasonably may be
                            SUPREME COURT OF OHIO




affected by the lawyer’s financial, business, property, or personal interests) and
DR 1-102(A)(5) (a lawyer shall not engage in conduct that is prejudicial to the
administration of justice). A panel of the board found that relator failed to
establish by clear and convincing evidence that respondent had violated DR 5-
101(A)(1) and recommended that that charge be dismissed. It found, however,
that respondent had violated DR 1-102(A)(5). The panel recommended that
respondent be suspended from the practice of law in Ohio for six months, with all
six months stayed. The board adopted the panel’s findings of fact, conclusions of
law, and recommended sanction.
       {¶ 3} The parties stipulated to several facts. Until May 2007, respondent
was a part-time prosecutor for the city of Chillicothe. In 2006, respondent’s wife
was contacted by a couple that she knew from church. The couple indicated that
their adult son had been arrested and charged with disorderly conduct and
resisting arrest. At the hearing in this case, the father was asked why he and his
wife had contacted respondent’s wife. He testified: “She is a friend of ours, and
we had never been through a court system before[;] we really didn’t know how it
worked[;] we were concerned about our son, and so we just wanted to get some
ideas about how things would work, what we would go through, what we could
do to help our son who was having some problems.” The parents were concerned
that their son had mental-health issues for which they hoped he would receive
counseling.
       {¶ 4} On her own initiative, respondent’s wife drafted a letter to one of
the municipal court judges. The letter relayed the parents’ concern that their son
might harm himself or others and that he would not undergo counseling unless
ordered by the court to do so. The letter also mentioned past incidents reflecting
on the son’s mental state, which respondent’s wife believed substantiated the need
for counseling.   The letter concluded with the typed closing “Ed and Lynn
Bunstine,” but there was no signature.




                                         2
                                 January Term, 2009




       {¶ 5} On the date of the defendant’s arraignment, respondent gave the
letter to the bailiff assigned to that court room and then left to attend another
hearing. A notation on the letter’s envelope – presumably written by the bailiff –
directs that a copy be made “for all parties/attorneys.” Evidence establishes that
all relevant parties indeed received a copy of that letter.
       {¶ 6} At the time that the letter was delivered, no prosecutor had yet
been assigned to the defendant’s case. Later, however, respondent was assigned
to the case. He attended two pretrials, and at the second, respondent and defense
counsel negotiated a plea agreement. Under its terms, the charges against the
defendant would be dismissed if he completed a 16-week counseling program.
       {¶ 7} After the plea agreement was accepted by the court, respondent
recused himself from the case. He explained his decision this way:
       {¶ 8} “When I spoke to [the parents] at the pretrial, and obtained their
consent to this plea agreement, I told them that if they needed my help in the
future, that if they continued to have problems with their son, that if their son
continued to be suicidal, to feel free to give me a call at my house, and I would
help them in any way that I could in regards to the problems that they were having
with their son.
       {¶ 9} “Once I made that statement to the victims of this case [the
parents], I felt that I was creating a conflict at that time. That is the reason I put
on the case notes that I wanted this case reset on another prosecutor’s date.
Because if [the parents] had called me a week, two weeks, three weeks, four
weeks down the road and said Ed, will you talk to our son, will you come out to
the house and help, I would have done that.”
       {¶ 10} Relator asserted that respondent’s involvement with the letter and
his failure to recuse himself earlier violated both DR 1-102(A)(5) and 5-
101(A)(1).    The panel agreed only that a violation of DR 1-102(A)(5) was
established and the board, in turn, adopted the panel’s report in full. Respondent



                                           3
                             SUPREME COURT OF OHIO




filed objections to the board’s report.       In addition to alleging some factual
inaccuracies, respondent objected to the board’s finding that he had violated DR
1-102(A)(5). In his argument before this court, he explained that he felt that it
was his ethical duty to present to the Chillicothe Municipal Court evidence that
the defendant could be a danger to himself or others. Because respondent was
required to be at another hearing and could not verbally present this information
to the court, he believed that the letter was a timely and effective alternative.
Respondent also argued that his recusal was not untimely, because it was not
warranted until his conversation with the defendant’s parents.           After that
conversation, he was concerned that he had created a conflict and therefore
immediately recused himself.
       {¶ 11} In disciplinary matters, we are not bound by the conclusion of
either the panel or board in determining the propriety of an attorney’s conduct or
the appropriate sanction. Disciplinary Counsel v. Furth (2001), 93 Ohio St. 3d
173, 181, 754 N.E.2d 219. Based on our review of the evidence before us, we
adopt the board’s finding that respondent did not violate DR 5-101(A)(1), and we
accept its dismissal of that charge. We do not, however, adopt the board’s finding
that respondent’s conduct violated DR 1-102(A)(5).
       {¶ 12} Relator must prove by clear and convincing evidence the facts
necessary to establish a violation of a Disciplinary Rule. Gov.Bar R. V(6)(J);
Disciplinary Counsel v. Jackson (1998), 81 Ohio St. 3d 308, 310, 691 N.E.2d 262.
“Clear and convincing evidence” is “ ‘more than a mere “preponderance of the
evidence,” but not to the extent of such certainty as required “beyond a reasonable
doubt” in criminal cases, and which will produce in the mind of the trier of facts a
firm belief or conviction as to the facts sought to be established.’ ” Ohio State
Bar Assn. v. Reid (1999), 85 Ohio St. 3d 327, 331, 708 N.E.2d 193, quoting Cross
v. Ledford (1954), 161 Ohio St. 469, 53 Ohio Op. 361, 120 N.E.2d 118, paragraph
three of the syllabus. We find that relator has not met its burden.




                                          4
                                January Term, 2009




       {¶ 13} We hereby find that relator has not established by clear and
convincing evidence that respondent violated DR 1-102(A)(5), and we dismiss
that charge.
                                                                  Cause dismissed.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       MOYER, C.J., dissents.
                                __________________
       MOYER, C.J., dissenting.
       {¶ 14} I respectfully dissent from the majority’s decision that respondent
did not violate DR 1-102(A)(5). Respondent took part in the prosecution of a
defendant after delivering a personal letter to the presiding judge stating that
respondent and his wife were friends of the defendant’s parents and advocating
specific action on behalf of the defendant. Although respondent’s wife drafted
the letter, respondent knew that it purported to be from him and his wife. After
delivering the letter, respondent was assigned to prosecute the case and attended
two pretrial conferences in his role as prosecutor; at the second conference, he
negotiated a plea agreement with the defendant similar to the position advocated
in the letter. Only after the court accepted the plea agreement did respondent
recuse himself, claiming that it became necessary due to comments he had made
to the defendant’s parents at that time.
       {¶ 15} Respondent admits in his brief, “If the letter had been sent on
behalf of defendant, then I would agree with the Board and I would have recused
myself.” Respondent has stipulated, however, that “[o]n or about August 7, 2006,
Respondent’s wife wrote a letter to Judge Street * *          * on behalf of [the
defendant].” I agree that the letter was sent on behalf of the defendant, as did the
board. Respondent’s failure to recuse himself as soon as the case was assigned to
him was a violation of DR 1-102(A)(5).



                                           5
                              SUPREME COURT OF OHIO




          {¶ 16} Based on respondent’s misconduct and sanctions imposed in
similar cases, a stayed suspension from the practice of law is the appropriate
sanction. See Disciplinary Counsel v. McNamee, 119 Ohio St. 3d 269, 2008-
Ohio-3883, 893 N.E.2d 490 (one-year suspension, all stayed, for representing
multiple parties to a business venture in which the attorney also had an interest);
Disciplinary Counsel v. Detty, 96 Ohio St. 3d 57, 2002-Ohio-2992, 770 N.E.2d
1015 (six-month suspension, all stayed, for communicating with a judge in an
attempt to influence litigation in which attorney did not represent a party). I
would accordingly adopt the recommendation of the Board of Commissioners on
Grievances and Discipline and order a six-month suspension with all six months
stayed.
                               __________________
          Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
          Edward R. Bunstine, pro se.
                             ______________________




                                         6